Guerry, J.,
concurring specially. The objections to the appointment of the named parties as executors of the will set out grounds which would have supported a proceeding to have them removed after their appointment as such executors. It is alleged that their interests are adverse to the interests of the estate they are to represent. It is alleged that they failed to offer the will for probate within a reasonable time or within the time required by statute, and therefore renounced their right to be named executors; and that they have mismanaged and wasted the estate. The plaintiffs in error contend that the judgment of the superior court establishing the will as propounded was an adjudication that they were the legally named executors under the will. Nothing else appearing, this contention is true. The issue being passed on by the superior court was whether or not the will offered was the will of the deceased. The jury found in favor of the will, and the judgment in that case was affirmed by the Supreme Court. Thomasson v. Hudmon, 185 Ga, 753 (196 S. E. 462). It followed as a matter of course that if the will named J. T. Thomasson, J. J. Thomasson, W. E. Thomasson, and W. E. Hudman as executors, and the will itself was entitled to probate in solemn form, such parties were entitled to have issued to them letters.testamentary. In a proceeding-brought before the issuance of such letters, setting up objections to such appointment, we see no reason why the same objections that might be urged in a proceeding for removal might not be urged in objections to the original appointment, especially where such objections pointed out that the persons named as executors failed and refused to offer the will for probate within a reasonable time, and that such conduct may have amounted to a renunciation of their rights as executors. The Code declares: “If the executor fails to offer the will for probate for an unreasonable time, or is not qualified within the time specified, he shall be deemed to have renounced his right as executor.” § 113-1227. “The executor shall offer the will for probate as soon as practicable after the death of the testator, and shall, qualify, unless restrained by the will, within 12 months after the same is admitted to record.” § 113-615. The fact that the will was established as the last will and testament of the testatrix, as against the caveat of some of those named in the will, will not prevent the ordinary, upon a proper showing, from failing and refusing to appoint such persons as executors under the will, although named therein as such.